Warner, Chief Justice,
dissenting.
At a special term of the Superior Court, held in the county of Webster, Spann was tried and found guilty of the crime of murder, and was sentenced to be executed within the time prescribed by law. There was no motion made for a new trial in the case during the term of the Court at which the trial was had. After the adjournment of the Court, and a few days before the defendant was to be executed, under the judgment and sentence of the Court, his counsel applied to the Judge of the Superior Court, in vacation, for a new trial, under the 3670th section of the Code. On hearing the application for a new trial, the Judge refused to graut it, whereupon the counsel for defendant tendered a bill of exceptions, which *377was certified and signed by the Judge, but the Judge refused to order a supersedeas of the execution of the judgment of the Court. An application is now made to this Court for a mandamus to compel the Judge to grant an order superseding the execution of the judgment of the Court, and the question is, whether a Judge of the Superior Court, under the Constitution and laws of this State, has the power and authority to hear and entertain an original motion for a new trial in vacation.
By the Constitution, the Superior Courts of this State have the power and authority to grant new trials on legal grounds: The 3660th section of the Code declares that new trials can be granted by the Superior Courts only. The 3661st section declares that the several Superior Courts of this State shall have power to grant new trials, in any case depending in any of the said Superior Courts, in such manner and under such rules and regulations as they may establish, according to-law and the usages and customs of Courts. The 3665th section provides that a new trial may be granted for newly discovered evidence after the rendition of the verdict, if it shall be brought to the notice of the Court, within the time now allowed by law for entering a motion for a new trial. The 3668th section of the Code declares that “all applications for a new trial, except in extraordinary cases, must be made during the term at which the trial was had, but may be heard, determined, and returned in vacation.” The power and authority to grant new trials is, by the Constitution and laws of this State, conferred on the Superior Courts. What is a Court as defined by the common law ? A Court is a place wherein justice is judicially administered — and we- all know what is necessary to constitute a Court. The term “ Court,” as used in the Constitution and laws of the State, must be understood in its legal sense, as defined by the common law. The distinction between the power and authority of the Superior Court as such, and the power and authority of a Judge of the Superior Court, is clearly marked and defined in the 236th, 237th and 239th sections of the Code. The- latter section declares, *378that said Judges of the Superior Courts cannot exercise any power out of term time, except the authority is expressly granted, but they may, by order granted in term, render a judgment in vacation. Now, if a Judge of the Superior Court has any power or authority delegated to him by the Constitution and laws of this State to hear an original motion for a new trial, out of term time in vacation, and determine the same, it has escaped my observation after the most diligent examination. It is claimed that a Judge of the Superior Court has this power under the 3670th section of the Code, which declares, that in case of a motion for a new trial, made after the adjournment of the Court, some good reason must be shown why the motion was not made during the term, which shall be judged of by the Court. In all such cases twenty days’ notice shall be given to the opposite party. In view of the fact, that the power and authority to grant a motion for a new trial is vested in the Superior Cowt, and not in the Judges of that Court, in vacation, what is the fair and legitimate construction to be given to that section of the Code? The general rule is as prescribed by the 3668 th section, that all applications for new trials must be made at the term of the Court at which the trial was had; but in extraordinary cases, a motion for a new trial may be made after the adjournment of the Court at which the trial was had on giving twenty days’ notice to the opposite party — ■ where made, to the Judge in vacation, who has no power or authority to hear the motion, or to the next term of the Superior Court, which has power and authority to hear it? The answer is to be found in the section itself, Avhen it declares that the motion for the new trial shall be judged of by the Court, as contradistinguished from the Judge of the Superior Court in vacation. The natural and reasonable interpretation of this section would seem to be that the application for the new trial, should be made to the Court, that is, to the Judge of it. . Can it really be supposed that the application for a new trial in extraordinary cases was to be made to a Judge in vacation, who had no power or authority to grant it under the Constitution and laws of the State? Such a conclusion *379would seem to be unreasonable, the more especially when the. merits of the application are to be judged of by the Court which has the power and authority to grant a motion for a new trial; besides, the Superior Courts only have the power and authority to grant new trials in causes depending in said Courts, according to law, and the usages and customs of Courts. The usages and customs of all Courts, both in England and this country, is to make a motion for a new trial in the Court where the records and proceedings of the original trial are, and not to the Judge in vacation, who has not the records of the Court before him, and this applies as well to motions for a new trial in extraordinary cases as to all others. It would be a legal anomaly to make a motion for a new trial out of the Court in which the record of the first trial was kept. Such a proceeding would not be according to the usage and customs of Courts.
A Judge, in vacation, has no more power or authority to hear an original motion for a new trial in extraordinary cases than in any other. It was suggested, on the argument, that if the Judge could not exercise the power claimed in vacation, there would be a failure of justice in extraordinary cases like the one now before us, that the defendant would be executed before the next term of the Superior Court. The reply is, that if there is any merit in the application for a new trial, the defendant could apply to the Executive for a reprieve of the execution of his sentence until after the next term of the Superior Court, so that his motion for a new trial could be heard and decided; and the legal presumption is, that the Executive would grant his petition, but if, in the opinion of the Executive, there was no good reason why the judgment of the Court should not be executed, then his application would be refused; there would not necessarily be any failure of justice. But there is another view of this question to be considered : if the Judge of the Superior Court may, in vacation, hear an original motion for a new trial in such cases, the execution of the public laws of the State would be obstructed, if not entirely frustrated. The criminal, a few days before the *380execution of his sentence, would apply to the Judge, in vacation, for a new trial, and if refused, file his bill of exceptions, obtain a supersedeas and bring his case to this Court, and if the judgment should be affirmed, he would again repeat the experiment, for some extraordinary reason, and in that way defeat the execution of the criminal laws of the State; for what is there that a man will not give, or do, to save his own life ? The law is right as it now stands, and ought not to be otherwise, in my judgment: See Johnson vs. Bemis, 4 Georgia Reports, 157. Inasmuch as the Judge of the Superior Court had no power or authority, under the Constitution and laws of this State, to grant and decide an original motion for a new trial, in vacation, the whole proceedings before him, in relation to that matter, were null and void, and the mandamus prayed for should be refused. But if the Judge did have the power and authority to entertain and decide the motion for a new trial in vacation, as the majority of the Court hold that he did, then when he signed the bill of exception tendered, he ought to have granted, the supersedeas, as required by the 4203d section of the Code.